MacIntyre, J-,
dissenting. An order of the superior court admitting a person to the practice of law “is a judicial act or judgment.” Ex Parte Law, 35 Ga. (Appendix) 285; Ex Parte Garland, 4 Wall. 333 (6) (18 L. ed. 366).
“Said judges [of the superior court] may not exercise any power out of term time, unless the authority is expressly granted; but they may, by order granted in term, render a judgment in vacation” (Code of 1933, § 24-2622); and “where a motion to set aside a judgment alleged to have been obtained by fraud is presented to the trial judge in vacation, after the term of the court at which the verdict and judgment were entered, the court will not have jurisdiction to entertain the motion or grant a rule nisi thereon. Civil Code, § 4854 [Code of 1933, § 24-2622] ; Haskens v. State, 114 Ga. 837, 840 (40 S. E. 997); Regopoulas v. State, 116 Ga. 596, *601598 (42 S. E. 1014); Garfield Oil Mills v. Stephens, 16 Ga. App. 655 (85 S. E. 983); Malsby v. Studstill, 127 Ga. 726, 728 (56 S. E. 988).” Gillespie v. Farkas, 19 Ga. App. 158 (3) (91 S. E. 244). I do not think that under the law the judge had any power in this case to entertain the motion or grant the rule nisi thereon in vacation, the same having been presented after the term of the court at which the judgment was entered. At best, it being a matter of grave doubt whether the language of the act of 1933 (Code of 1933, § 9-201) would be sufficient to confer the power upon the judge, there being no express power given therein to revoke the judgment, the doubt must be resolved against the power of the judge to entertain the motion made in vacation. Haskens v. State, 114 Ga. 837, 839 (40 S. E. 997). If this judgment was obtained by fraud, it can be attacked in the same way that judgments procured by fraud may usually be attacked. I therefore think that the judgment of the court below should be sustained.